Exhibit 10.7

Cancellation, Reallocation and Grant Agreement

This Cancellation, Reallocation and Grant Agreement dated March 28, 2018 and
effective as of February 16, 2018 (as amended, modified, supplemented or
restated from time to time, this “Agreement”), reflects certain agreements of
Och-Ziff Capital Management Group LLC (the “Company”), Och-Ziff Holding
Corporation, as the general partner of OZ Management LP (“OZM”) and OZ Advisors
LP (“OZA”), Och-Ziff Holding LLC (together with Och-Ziff Holding Corporation,
collectively, the “General Partners”), as the general partner of OZ Advisors II
LP (“OZAII” and, together with OZM and OZA, the “Partnerships”), Daniel S. Och
(the “Limited Partner”) and his Related Trusts named on the signature pages of
this Agreement (the “Och Trusts”). Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in each of the limited
partnership agreements of the Partnerships dated as of March 1, 2017 (as
amended, modified, supplemented or restated from time to time, the “Limited
Partnership Agreements”).

WHEREAS, the Limited Partner and the General Partners entered into a
Relinquishment Agreement, dated as of March 1, 2017 (the “Prior Relinquishment
Agreement”), pursuant to which the Limited Partner and the Och Trusts agreed to
cancel 30,000,000 Class A Common Units in each of the Partnerships in connection
with the grants of Class D Common Units in each of the Partnerships to James S.
Levin (“Levin”) pursuant to Partner Agreements between Levin and the
Partnerships dated as of February 14, 2017 (the “Prior Levin Partner
Agreements”) on the terms and subject to the conditions set forth therein;

WHEREAS, pursuant to the Amended and Restated Partner Agreements between Levin
and the Partnerships, dated as of February 16, 2018 (the “Amended Levin Partner
Agreements”), Levin has forfeited all 39,000,000 Class D Common Units that were
granted under the Prior Levin Partner Agreements (the “Unit Forfeiture” and such
units, the “Forfeited Units”);

WHEREAS, pursuant to the Prior Relinquishment Agreement, the Forfeited Units
were reallocated to the Partnerships and automatically cancelled upon such
reallocation;

WHEREAS, pursuant to the Prior Relinquishment Agreement, 30,000,000 of the
Forfeited Units (the “DSO Reallocable Units”), following such reallocation and
cancellation, were to have been subsequently re-issued in the form of Class A
Common Units and reallocated to the Limited Partner and the Och Trusts;

WHEREAS, the Limited Partner and the Och Trusts intend to relinquish their right
to receive all of the DSO Reallocable Units on the terms and subject to the
conditions set forth herein, including that the Limited Partner may make
Reallocations (as defined below) of Common Units in each Partnership to Limited
Partners in an aggregate number up to 27,000,000 in such Partnership (one such
Common Unit in each Partnership, collectively, a “Group Unit”);

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) has approved the terms of this Agreement; and

WHEREAS, the Compensation Committee, as Administrator of the Och-Ziff Capital
Management Group LLC 2013 Incentive Plan, as amended, modified, supplemented or
restated from time to time (such plan, or a prior or subsequent plan,
collectively, the “2013 Plan”), and pursuant to Section 3(b)(10) of the 2013
Plan, has delegated to the Limited Partner the authority to make Grants in the
form of RSUs (as defined below) in lieu of Reallocations of Group Units, and to
cause OZM to enter into Award Documents (as defined in the 2013 Plan) evidencing
such Grants on such terms as determined by the Limited Partner in his discretion
(subject to the terms and conditions of the 2013 Plan and this Agreement);
provided that the aggregate number of RSUs and Group Units granted and
reallocated by the Limited Partner pursuant to this Agreement does not exceed
27,000,000 (such delegated authority to the Limited Partner, the “Delegation”).

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1. Relinquishment of DSO Reallocable Units.

 

  (a) The Limited Partner and the Och Trusts hereby relinquish their right to
receive any and all of the DSO Reallocable Units from the Partnerships pursuant
to the Prior Relinquishment Agreement. The parties hereto agree that the Prior
Relinquishment Agreement shall be replaced and superseded by this Agreement in
its entirety.

 

  (b) The relinquishment of the right to receive the DSO Reallocable Units
pursuant to Section 1(a) shall not affect the respective Capital Accounts of the
Limited Partner and the Och Trusts in each of the Partnerships (or the federal
income tax basis or other tax attributes of their respective Interests in each
Partnership). This Agreement shall be treated as part of the Limited Partnership
Agreement of each Partnership as described in Section 761(c) of the Code and
sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

 

2. Cancellation of Units. The General Partners represent and warrant to the
Limited Partner, that effective as of February 16, 2018, the Forfeited Units
were automatically cancelled upon their reallocation to the Partnerships.

 

3. Future Reallocations Corresponding to DSO Reallocable Units.

 

  (a) The General Partners and the Limited Partner intend and agree to make
future reallocations of Group Units which, together with any RSUs granted
hereunder as provided in Section 3(b) below, correspond to up to 27,000,000 of
the cancelled DSO Reallocable Units in each of the Partnerships (the “Maximum
Amount”) in such amounts and on such vesting and other terms and conditions as
determined by the Limited Partner in consultation with the Chief Executive
Officer of the Company (the “CEO”) and the Compensation Committee (any such
future reallocations, “Reallocations”); provided that any Reallocation to an
executive officer of the Company shall also require the approval of the
Compensation Committee. Except as provided in Section 3(b) below, all
Reallocations shall be made in the form of Common Units in each Partnership and,
notwithstanding Section 3.1(h) of the Limited Partnership Agreements, such
Reallocations shall be made in the class and series of Common Units determined
by the General Partners with the consent of the Limited Partner. Any
Reallocation of Group Units shall be made by the General Partners and may only
be made to an Active Individual LP or an individual in connection with his or
her admission to the Partnerships. The General Partners and the Limited Partner
intend to effect the Reallocations on or prior to December 31, 2018; it being
understood that the timing of the Reallocations, which may be before or after
December 31, 2018, shall be determined by the Limited Partner in his discretion
in consultation with the CEO and the Compensation Committee.

 

  (b) In lieu of Reallocations, the Limited Partner may determine to make grants
(“Grants”) of Class A restricted share units under the 2013 Plan (“RSUs”),
provided that the aggregate number of Group Units and RSUs granted hereunder
shall not exceed the Maximum Amount. Any Grant of RSUs (i) shall be made by the
Limited Partner pursuant to and within the authority granted to him under the
Delegation, (ii) may only be made to an eligible Participant (as defined in the
2013 Plan) and (iii) in all cases shall be subject to the terms and conditions
of the 2013 Plan (including the maximum aggregate number of Class A Shares that
may be delivered pursuant to Awards (as defined in the 2013 Plan) under the 2013
Plan), including but not limited to the requirement that any such Grant of RSUs
be evidenced by an Award Document, the terms and conditions of which shall be
determined by the Limited Partner in his discretion pursuant to the Delegation
and in consultation with the CEO and the Compensation Committee as set forth in
Section 3(a). The Limited Partner acknowledges and agrees that the Grants are
conditional upon one Class A Share being reserved under the 2013 Plan for each
RSU being granted on the proposed grant date, and if the 2013 Plan does not have
the capacity at such time to reserve a sufficient number of Class A Shares then
such RSUs shall not be granted unless and until the shareholders of Och-Ziff
subsequently approve an amendment to the 2013 Plan to permit such reservations
to be made.

 

2

  (c) Upon forfeiture of any Group Units issued pursuant to a Grant, unless the
Limited Partner and the General Partners otherwise agree in writing, such Group
Units shall be cancelled and no longer remain outstanding. Upon forfeiture of
any RSUs issued pursuant to a Grant, such RSUs shall be cancelled and shall no
longer remain outstanding.

 

  (d) To the extent that any Group Units or RSUs that the Limited Partner
proposes to reallocate or grant hereunder are not reallocated or granted as a
result of any action or inaction by the Company, the General Partners or their
respective affiliates (including as a result of the Compensation Committee not
providing its approval of any Reallocation or Grant to an executive officer of
the Company or the Company or its affiliates failing to hire any potential
recipient), an equal number of Group Units shall be reallocated to DSO and the
Och Trusts, pro rata based on the allocations that would have applied under the
Prior Relinquishment Agreement, in the form of vested Class A Common Units.

 

4. Representations and Warranties. Each of the parties represents and warrants
to the others as follows: (a) in the case of the Company and the General
Partners (the “OZ Parties”), it is duly organized, validly existing and in good
standing under the laws of the jurisdiction where it purports to be organized;
(b) such party has full power and authority (and, in the case of the Limited
Partner, legal capacity) to enter into and perform its obligations under this
Agreement; (c) all actions and approvals necessary to authorize such party’s
signing and delivery of this Agreement, the performance of its obligations
hereunder and the acknowledgements made by such party hereunder, have been duly
taken; (d) in the case of an OZ Party, this Agreement has been duly signed and
delivered by a duly authorized officer or other representative of such OZ Party;
(e) this Agreement constitutes the legal, valid and binding obligation of such
party enforceable in accordance with its terms (except as such enforceability
may be affected by applicable bankruptcy, insolvency or other similar laws
affecting creditors’ rights generally, and except that the availability of
equitable remedies is subject to judicial discretion); (f) no consent, approval
or notification of any other person or entity (including any governmental
authority) is required in connection with the signing, delivery and performance
of this Agreement by such party that have not been obtained; and (g) the
signing, delivery and performance of this Agreement do not violate the
organizational documents of such party (in the case of the OZ Parties) or any
material agreement to which such party is a party or by which it is bound.

 

5. Miscellaneous.

 

  (a) All notices, requests, claims, demands and other communications under this
Agreement shall be in writing and shall be made in the manner set forth in the
Partnership Agreements.

 

  (b) This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware without regard to principles of conflict of laws.
Each party hereto (i) irrevocably submits to the jurisdiction of the Court of
Chancery of the State of Delaware or, if such court lacks jurisdiction, any
Delaware state court or U.S. federal court sitting in Wilmington, Delaware in
any action arising out of this Agreement and (ii) consents to the service of
process by mail.

 

  (c) This Agreement may be executed in counterparts and signatures may be
delivered by facsimile or by e-mail delivery of a “.pdf” format data file, each
one of which shall be deemed an original and all of which together shall
constitute one and the same Agreement.

 

  (d) As used herein, (i) “or” shall mean “and/or”; (ii) the terms “hereof”,
“herein”, “hereby” and derivative or similar words refer to this entire
Agreement; and (iii) “including” or “include” shall mean “including, without
limitation.” The headings and captions herein are inserted for convenience of
reference only and are not intended to govern, limit or aid in the construction
of any term or provision hereof. It is the intention of the parties that every
covenant, term and provision of this Agreement shall be construed simply
according to its fair meaning and not strictly for or against any party
(notwithstanding any rule of law requiring an Agreement to be strictly construed
against the drafting party), it being understood that the parties to this
Agreement are sophisticated and have had adequate opportunity and means to
retain counsel to represent their interests and to otherwise negotiate the
provisions of this Agreement.

 

3

  (e) If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

  (f) Except as otherwise provided herein, all of the terms and provisions of
this Agreement shall inure to the benefit of and be binding upon each of the
parties hereto and their respective permitted assigns and transferees. This
Agreement may not be assigned by any of the parties without the prior written
consent of the other parties hereto.

 

  (g) Except as expressly contemplated herein, this Agreement constitutes the
entire agreement among the parties hereto pertaining to the subject matter
hereof and supersedes all prior agreements and understandings pertaining
thereto.

 

  (h) It is understood and agreed among the parties that this Agreement and the
covenants made herein are made expressly and solely for the benefit of the
parties hereto, and that, except as otherwise expressly provided for in this
Agreement, no other person or entity shall be entitled or be deemed to be
entitled to any benefits or rights hereunder, nor be authorized or entitled to
enforce any rights, claims or remedies hereunder or by reason hereof.

 

  (i) No provision of this Agreement may be amended, modified or waived except
in writing signed by the Limited Partner, the Company and the General Partners.
Except as otherwise expressly set forth herein, no delay or omission on the part
of any party to this Agreement in exercising any right, power or remedy provided
by law or provided hereunder shall impair such right, power or remedy or operate
as a waiver thereof. The single or partial exercise of any right, power or
remedy provided by law or provided hereunder shall not preclude any other or
further exercise of any other right, power or remedy. The rights, powers and
remedies provided hereunder are cumulative and are not exclusive of any rights,
powers and remedies provided by law.

 

  (j) The parties hereto shall execute and deliver all documents, provide all
information and take or refrain from taking action as may be necessary or
appropriate to achieve the purposes of this Agreement.

 

  (k) The parties hereto agree that irreparable damage would occur if any of the
provisions of this Agreement were not performed in accordance with its specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity, and
shall not be required to post a bond or other collateral in connection
therewith.

 

  (l) The filings announcing the transactions contemplated hereby (the “Initial
Filings”) shall be mutually agreed by the Company and the Limited Partner. No
party hereto shall issue, or cause to be issued, any public announcements or
disseminate any marketing material concerning the existence or terms of this
Agreement without the prior written approval of the other party, except to the
extent such announcement is required by law or stock exchange requirements;
provided, however, that the foregoing shall not apply to any press release or
materials to the extent it contains substantially the same information as
previously communicated in the Initial Filings or by one or more of the parties
without breach of the provisions hereof. If a public announcement is required by
law or stock exchange requirements, the parties hereto will consult with each
other before making the public announcement. To the extent any announcement or
any marketing material permitted under this Section 5(l) expressly refers to any
party or its affiliates or related party, such party shall, in its sole
discretion, have the right to revise such announcement or advertising or
marketing material prior to granting such written approval.

 

4

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first written above by the undersigned, and the undersigned hereby agrees to be
bound by the terms and provisions set forth in this Agreement.

 

THE LIMITED PARTNER:

/s/ Daniel S. Och

Name: Daniel S. Och

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first written above by the undersigned, and the undersigned do hereby agree to
be bound by the terms and provisions set forth in this Agreement.

OCH TRUSTS

THE FAMILY TRUST CREATED UNDER ARTICLE IV OF

THE DANIEL S. OCH 2014 DESCENDANTS’ TRUST

AGREEMENT

 

By:  

/s/ Daniel S. Och

Name: Daniel S. Och Title: Trustee

 

By:  

/s/ Jane C. Och

Name: Jane C. Och Title: Trustee

THE FAMILY TRUST CREATED UNDER ARTICLE III OF

THE JANE C. OCH 2011 DESCENDANTS’ TRUST

AGREEMENT

 

By:  

/s/ Susan Och Kalver

Name: Susan Och Kalver Title: Trustee

 

By:  

/s/ Jonathan Och

Name: Jonathan Och Title: Trustee

THE FAMILY TRUST CREATED UNDER ARTICLE IV OF

THE OCH CHILDREN’S TRUST 2012 AGREEMENT

 

By:  

/s/ Daniel S. Och

Name: Daniel S. Och Title: Trustee

 

By:  

/s/ Jane C. Och

Name: Jane C. Och Title: Trustee

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first written above by the undersigned, and the undersigned do hereby agree to
be bound by the terms and provisions set forth in this Agreement.

 

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC By:  

/s/ Alesia J. Haas

Name:   Alesia J. Haas Title:   Chief Financial Officer

 

OCH-ZIFF HOLDING CORPORATION, as the general partner of OZM and OZA By:  

/s/ Alesia J. Haas

Name:   Alesia J. Haas Title:   Chief Financial Officer

 

OCH-ZIFF HOLDING LLC, as the general partner of OZAII By:  

/s/ Alesia J. Haas

Name:   Alesia J. Haas Title:   Chief Financial Officer